Citation Nr: 0842483	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-33 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD) (also claimed as depression, 
suicidal thoughts, insomnia, and anxiety).

3.  Entitlement to service connection for PTSD (also claimed 
as depression, suicidal thoughts, insomnia, and anxiety).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Notice of disagreement were received in November 2005.  
A statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.    

Additional evidence was received from the veteran with a 
written waiver of preliminary RO review in November 2008.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for skin disability was 
denied by a September 1995 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for skin 
disability has not been received since the September 1995 
rating decision.

3.  Entitlement to service connection for PTSD was denied by 
a March 2003 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

4.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the March 2003 rating decision.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision which denied 
entitlement to service connection for skin disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
September 1995 denial of service connection for skin 
disability, and the claim of service connection for skin 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3.  The March 2003 rating decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

4.  New and material evidence has been received since the 
March 2003 denial of the claim of entitlement to service 
connection for PTSD, and thus the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Notice
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for skin disability, the RO provided the appellant 
pre-adjudication notice by a letter dated in August 2004.  
The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; advising him of the applicable laws and 
regulations, and information and evidence necessary to reopen 
his claim of service connection for skin disability.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant with additional notice in March 
2006 and June 2006, subsequent to the November 2004 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  These letters also effectively informed the 
veteran of the evidence necessary to reopen as well as 
substantiate the claims.  The totality of the veteran's 
communications and those submitted by his representative show 
that the veteran has actual knowledge of the elements of the 
underlying claims.  Kent.  
  
While the March 2006 and June 2006 notices were not provided 
prior to the November 2004 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in an October 2006 
supplemental statement of the case, following the provision 
of notice.  The veteran and his representative have not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

Duty to Assist

VA has obtained service, VA and private treatment records, 
and assisted the veteran in obtaining evidence.  The Board 
notes that VA examinations and opinions are not necessary 
since no new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
skin disability.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the skin disability issue and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the skin disability claim at this time.  Additional 
development with regard to the PTSD issue is addressed in the 
remand section of this decision.

New and Material Evidence

The request to reopen the veteran's claim for PTSD (also 
claimed as depression, suicidal thoughts, insomnia, and 
anxiety) and skin disability involve underlying claims of 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).



I.  Skin Disability

The Board notes that applicable law also provides that a 
veteran who, during active service, served during a certain 
time period in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116; See also Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

A review of the record shows that the claim of service 
connection for skin disability was denied by the RO in 
September 1995.  The veteran was informed of the September 
1995 decision and failed to file a notice of disagreement to 
initiate an appeal.  The September 1995 decision therefore 
became final.  38 U.S.C.A. § 7105.

A request to reopen the veteran's claim was received in March 
2004.  By rating decision in November 2004, the RO reopened 
the claim, but denied based on the merits.  The present 
appeal ensued.
  
Although the RO may have determined that new and material 
evidence was received to reopen the claim, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the September 1995 
rating decision consisted of service treatment records that 
show treatment for skin rash in June 1967 and July 1967, and 
a September 1993 substance abuse treatment program assessment 
reflecting that the veteran reported having a skin rash since 
Vietnam.

By rating decision in September 1995, the RO denied 
entitlement to service connection for skin disability.  
Acknowledging that the veteran was asserting exposure to 
Agent Orange, the RO noted that under the authority granted 
by the Agent Orange Act of 1991, the presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any conditions other than those for which 
VA has found a positive association between the condition and 
such exposure.  The RO further noted that there was no 
evidence showing that the veteran had been diagnosed with any 
of the skin disabilities which have been positively 
associated with herbicide exposure such as chloracne.  The RO 
also noted that the skin rash did not occur in service and 
was not aggravated or caused by service.

Evidence received since the September 1995 decision included 
a March 2001 VA entry that showed that the general appearance 
of the veteran's skin was pink, warm and dry; a September 
2003 VA medical entry showing no rashes or palpable nodules 
or induration and no new skin lesions or rashes; and January 
2004 VA medical entries showing scaly plaque groin and a 
diagnosis of tinea cruris when he visited earlier that month, 
and no new skin lesions or rashes when he visited later that 
month.  Also received was a September 2004 VA medical entry 
reflecting that upon review of the veteran's systems, there 
were no new skin lesions or rashes, and that upon physical 
examination, there were no rashes or palpable nodules or 
induration on the skin.

Although the evidence is new in that it was not previously 
submitted, the additional evidence still does not contain 
evidence that the veteran has a skin disability listed under 
the presumptive provisions for exposure to herbicides.  
Further the new evidence does not include any medical 
evidence that shows a casual relationship between the 
veteran's herbicide exposure and his skin disability.  
Moreover, there is still no evidence that the veteran had 
skin disability during active-service.  Thus, the evidence 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim and does not raise a 
reasonable possibility of substantiating the claim to reopen.

For these reasons, the Board concludes that the veteran has 
not presented new and material evidence to reopen a claim of 
service connection for skin disability.  Accordingly, the 
Board's analysis must also end here, and the appeal is 
denied.  See 38 U.S.C.A. § 5108.
  
II.  PTSD

A review of the record shows that the claim to reopen a claim 
for service connection for PTSD was reopened, but the issue 
of entitlement to service connection for PTSD was denied by 
the RO in March 2003.  The appellant was informed of the 
March 2003 decision and failed to file a notice of 
disagreement to initiate an appeal.  The March 2003 decision 
became final.  38 U.S.C.A. § 7105.

Another request to reopen the veteran's claim was received in 
March 2004.  By rating decision in November 2004, the RO 
reopened the veteran's claim, but denied entitlement to 
service connection for PTSD.  The present appeal ensued.

The Board notes that although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The evidence of record at the time of the March 2003 rating 
decision consisted of a December 1991 physician's 
teledictation from the Arizona Department of Economic 
Security Disability Determination Service which noted that 
the veteran had major depression and had vestiges of PTSD.  
Also of record was an August 1992 VA treatment record 
revealing that the veteran's apparent PTSD was apparently 
well-contained prior to his accident two years ago, and had 
never been treated.  

The evidence of record at the time of the March 2003 rating 
decision also consisted of a Vet Center Treatment Plan with 
an August 1992 entry that the veteran had PTSD.  In addition, 
there was a July 1993 VA examination which revealed the 
following diagnoses: polysubstance dependence and alcohol 
dependence by history, dysthymia with a superimposed major 
depression, and anxiety disorder not otherwise specified.  It 
was noted that the veteran had many symptoms of PTSD but 
probably did not warrant a formal diagnosis of PTSD given the 
nature of the original trauma.  

Also of record were various VA treatment records from July 
1993 to October 1994 showing treatment for PTSD.  On a 
September 1993 VA substance abuse treatment form, it was 
noted that the veteran had been given psychiatric diagnoses 
of PTSD, depression and panic disorder.      

Furthermore, there was an April 1995 VA examination that 
showed diagnoses of alcohol dependence; anxiety disorder, not 
otherwise specified; and moderate dysthymic disorder.  In 
addition, there were various VA treatment records showing 
treatment from May 2001 to October 2001.  Also of record were 
various VA treatment records from October 2001 to February 
2003 showing treatment for depression and PTSD.    

Moreover, there was a February 2003 VA examination.  After 
examining the veteran and reviewing the veteran's claims 
file, the VA examiner stated that the veteran did not have 
PTSD, but rather dementia not otherwise specified.  

By rating decision in March 2003, the RO reopened the claim, 
but denied the claim for service connection for PTSD.  The RO 
explained that there was no diagnosis of PTSD as reflected in 
the February 2003 VA examination.

Evidence received since the March 2003 decision includes VA 
treatment records from March 2003 to September 2004 showing 
treatment for depression and PTSD.

The Board finds that these items of new evidence relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for PTSD (also claimed as 
depression, suicidal thoughts, insomnia, and anxiety); are 
neither cumulative nor redundant; and raise a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for PTSD (also 
claimed as depression, suicidal thoughts, insomnia, and 
anxiety) is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for skin disability.  To this 
extent, the appeal is denied.

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  To this extent, the 
appeal is reopened, subject to the directions set forth in 
the remand section of this decision.

REMAND

One of the stressors claimed by the veteran involves his 
company assisting Marine units in Vietnam.  In a statement 
received in April 1995, the veteran reported that he was 
stationed Cam Ranh Bay from October 1966 to November 1966.  
He also stated that he was in Tap Chan/Chon [sic] from 
December 1966 to May 1967, and in Phan Rang from December 
1966 to May 1966.  However, the "May 1966" date for Phan 
Rang appears to be a typographical error given that in an 
undated Agent Orange Application submitted prior to the April 
1995 letter, the date range provided by the veteran was from 
December 1966 to May 1967.  Nevertheless, he reported in the 
letter received in April 1995 that his unit (62nd Engineer 
Battalion) was called to back up a Marine patrol unit in Phan 
Rang.  In a letter received in September 2002, the veteran 
added that his unit assisted a Marine unit that was ambushed 
in Cam Ranh Bay.  In a letter that may have been received 
some time in either 2005 or 2006 the veteran stated that his 
company (Company B) assisted Marines who were ambushed, 
pinned down by sniper fire and automatic weapon fire.  He 
reported returning fire and said he saw a Marine stepping on 
a land mine that shredded his buttock and back.  All of this, 
he said, occurred in Top Chan [sic] in early 1967.    

In the same letter that was received some time in either 2005 
or 2006, the veteran stated that while on a convoy from Can 
Ranh Bay to Phan Rang, they were under automatic weapon and 
sniper fire.  He said that he saw a 1st Lieutenant shot in 
the
Head.
 
Another stressor claimed by the veteran in a statement 
received in September 2002 was that when he arrived in Da 
Nang in October 1965, he was hit with shrapnel in his lower 
right leg when the compound took incoming mortar rounds.  In 
a letter that may have been received either in 2005 or 2006, 
the veteran stated that when he arrived in Vietnam at Camp 
Long Binh Jail, there was incoming mortar, and he got hit 
with shrapnel on his right leg calf.    

The other stressor was revealed by the veteran in a letter 
received in September 2002.  He stated that while in Bien Hoa 
in 1967, there were explosions when he pulled guard duty and 
mortar rounds were fired.  In a statement received in April 
1995, the veteran stated that he was in Bien Hoa from June 
1967 to October 1967.    

Overall, it appears that these type of stressors may be 
capable of verification since the location and approximate 
time frame have been furnished by the veteran.  

Additionally, unit records may afford some insight into any 
combat operations during the period the veteran was assigned 
to the unit.  

In addition, in an undated information in support of claim 
for PTSD that appears to have been received in 2002, the 
veteran listed P.K. as killed in action and S.K. as wounded 
in action.  He said that both were members of Company A of 
the 62nd Combat Engineer Battalion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRCC) to verify the claimed 
stressors.  A request for any unit 
histories or other records documenting 
any combat operations and combat 
casualties should be requested.  

2.  After completion of the above, the RO 
should formally determine whether the 
veteran participated in combat, or 
whether a claimed stressor has been 
verified. 

3.  If, and only if, the RO finds that 
the veteran participated in combat, or if 
a claimed stressor(s) is corroborated, 
then the veteran should be scheduled for 
a VA PTSD examination.  The examiner 
should be furnished the claims file for 
review and the RO should clearly inform 
the examiner of the stressor(s).  Any 
medically indicated special tests should 
be conducted.  If the examiner finds that 
a diagnosis of PTSD is warranted, then 
the examiner should clearly report 
whether the PTSD is related to the 
corroborated stressor(s).

4.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis to determine 
if service connection for PTSD is 
warranted.  If the benefit remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


